        Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

EVILIA GONZALEZ,                                    §
                                                    §
         Plaintiff,                                 §
                                                    §
v.                                                  §
                                                           CIVIL ACTION NO.: ____________
                                                    §
ALLSTATE VEHICLE AND PROPERTY                       §
INSURANCE COMPANY,                                  §
                                                    §
         Defendant.                                 §

DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S
                     NOTICE OF REMOVAL

         Defendant Allstate Vehicle and Property Insurance Company files this Notice of Removal

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(a) and shows as follows:

                                     I.      INTRODUCTION

         1.     This is an insurance coverage and bad faith case. On June 6, 2019, Plaintiff filed her

Original Petition in Cause No. 2019-39228 in the 157th Judicial District Court of Harris County,

Texas, initiating a civil cause of action against Defendant. Exhibit D.

         2.     Removal is based on diversity jurisdiction because the amount in controversy exceeds

$75,000, exclusive of interest and costs, and there is complete diversity between Plaintiff and

Defendant.

         3.     Plaintiff alleges multiple causes of action against Defendant related to its handling of

a property insurance claim submitted by Plaintiff. Plaintiff specifically alleges breach of contract;

non-compliance with Chapter 542 of the Texas Insurance Code; and non-compliance with Chapter

541 of the Texas Insurance Code and “bad faith.” Plaintiff further alleges that Defendant’s conduct

was committed “knowingly” as that term is defined in the Texas Insurance Code. Plaintiff seeks

“monetary relief over $100,000 but not more than $200,000, including damages of any kind,

DEFENDANT’S NOTICE OF REMOVAL
                                                                                                PAGE 1
119991189.1
        Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 2 of 6



penalties, costs, expenses, pre-judgment interest, and attorney’s fees.” Exhibit D at ¶ 4.

         4.    Allstate received the Citation and Plaintiff’s Original Petition by process server on or

about June 20, 2019. Allstate filed its Original Answer to Plaintiff’s Original Petition on July 15,

2019. Exhibit F.

         5.    Allstate now files this Notice of Removal based on the grounds asserted herein, and

promptly upon the filing of same, is also filing a Notice of Filing Notice of Removal with the Harris

County state court in which this case was previously pending.

                              II.     GROUNDS FOR REMOVAL

         6.    This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332(a) because the parties involved are citizens of different states, and the matter in controversy

exceeds $75,000, exclusive of interest and costs.

         A.    Complete Diversity Exists Between the Viable Parties.

         7.    According to Plaintiff’s Original Petition, at the time this action was commenced,

Plaintiff was, and still is, domiciled in Harris County, Texas. In determining diversity jurisdiction,

the state where someone establishes his domicile serves a dual function as his state of citizenship.

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564 ( 5th Cir. 2011). A person’s state of domicile

presumptively continues unless rebutted with sufficient evidence of change. Id. “Evidence of a

person’s place of residence…is prima facie proof of his domicile.” Id. (citations omitted).

Furthermore, once established, “[a] person’s state of domicile presumptively continues unless

rebutted with sufficient evidence of change.” Id. Thus, for purposes of diversity of citizenship,

Plaintiff is considered a Texas citizen.

         8.    Allstate is a corporation incorporated under the laws of the State of Illinois, having its

principal place of business now and at the time this action was commenced at Northbrook, Cook

County, in the State of Illinois. Allstate is now, and was at the time this action was commenced, a

DEFENDANT’S NOTICE OF REMOVAL
                                                                                                PAGE 2
119991189.1
         Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 3 of 6



citizen of the State of Illinois.

         B.     The Amount in Controversy Exceeds $75,000.

         9.     Additionally, the claims asserted by Plaintiff exceed $75,000. Plaintiff seeks

“monetary relief over $100,000 but not more than $200,000, including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and attorney’s fees.” Exhibit D at ¶ 4. Thus, should

Plaintiff prevail on her claims herein, the damages potentially to be awarded exceed $75,000 on their

face.

                                           III.    VENUE

         10.    Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a)

because this district and division embrace the place in which the removed action was pending, the

157th Judicial District Court of Harris County, Texas, and a substantial part of the events giving rise

to Plaintiff’s claims allegedly occurred in that district.

                            IV.     PROCEDURAL REQUIREMENTS

         11.    Pursuant to 28 U.S.C. § 1446(a), the following exhibits are attached and indexed:

 EXHIBIT                                           DESCRIPTION

    A.           Index of Matters Being Filed

    B.           Docket Sheet in the state court action

    C.           Civil Process Request filed in the 157th Judicial District Court of Harris County,
                 Texas on June 6, 2019

    D.           Plaintiff’s Original Petition filed in the 157th Judicial District Court of Harris
                 County, Texas on June 6, 2019 (Cause No. 2019-39228)

    E.           Return of Service of Allstate Vehicle and Property Insurance Co.’s Citation

    F.           Defendant Allstate Vehicle and Property Insurance Company’s Original Answer to
                 Plaintiff’s Original Petition filed in the 157th Judicial District Court of Harris
                 County, Texas on July 15, 2019 (Cause No. 2019-39228)




DEFENDANT’S NOTICE OF REMOVAL
                                                                                               PAGE 3
119991189.1
         Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 4 of 6



 EXHIBIT                                           DESCRIPTION

    G.          List of Counsel of Record


         12.   This Notice of Removal is being filed within 30 days of service of the citation and

Plaintiff’s Original Petition, and is thus timely filed under 28 U.S.C. §1446(b). There exists an actual

and justiciable controversy between Plaintiff and Allstate with regard to the legal issues herein and

this controversy is within the jurisdiction of this Court.

         13.   Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders and all other filings in

the state court action are attached to this Notice.

         14.   Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of same.

         15.   Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal

will be filed with the District Clerk for the 157th Judicial District Court of Harris County, Texas

promptly after filing of same.

                                      V.      CONCLUSION

         16.   Allstate respectfully requests that the above-captioned action now pending in 157th

Judicial District Court of Harris County, Texas be removed to the United States District Court for the

Southern District of Texas, Houston Division.




DEFENDANT’S NOTICE OF REMOVAL
                                                                                                PAGE 4
119991189.1
        Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 5 of 6



                                   Respectfully Submitted,


                                   /s/ Susan E. Egeland
                                   W. NEIL RAMBIN
                                   ATTORNEY-IN-CHARGE
                                   State Bar No. 16492800
                                   Southern District No. 5450
                                   rambindocket@dbr.com

                                   OF COUNSEL:
                                   SUSAN E. EGELAND
                                   State Bar No. 24040854
                                   Southern District No. 1804016
                                   susan.egeland@dbr.com
                                   SARA E. INMAN
                                   State Bar No. 24073098
                                   Southern District No. 3008974
                                   sara.inman@dbr.com
                                   DRINKER BIDDLE & REATH LLP
                                   1717 Main Street, Suite 5400
                                   Dallas, Texas 75201
                                   (469) 357-2500 (Telephone)
                                   (469) 327-0860 (Fax)

                                   ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL
                                                                          PAGE 5
119991189.1
        Case 4:19-cv-02576 Document 1 Filed on 07/17/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on July 17, 2019.

         Noah M. Wexler
         nwexler@arnolditkin.com
         Roland Christensen
         rchristensen@arnolditkin.com
         Jake Balser
         jbalser@arnolditkin.com
         Jacob Karam
         jkaram@arnolditkin.com
         Adam Lewis
         alewis@arnolditkin.com
         e-service@arnolditkin.com
         ARNOLD & ITKIN LLP
         6009 Memorial Drive
         Houston, Texas 77007
                                              /s/ Susan E. Egeland
                                              SUSAN E. EGELAND




DEFENDANT’S NOTICE OF REMOVAL
                                                                                            PAGE 6
119991189.1
